Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 10, 2015

The Court of Appeals hereby passes the following order:

A15D0315. WILHY HARPO v. MORDENA BOLT et al.

      On October 23, 2014, the trial court entered an order denying Wilhy Harpo’s
request to file a notice of appeal. On January 22, 2014, Harpo filed an application for
discretionary appeal in the Supreme Court, which later transferred the matter here.
An application for discretionary appeal must be filed within 30 days of the entry of
the order or judgment to be appealed. See OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Harpo filed his application 91 days after the trial court’s order.
Therefore, the application is untimely and it is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             04/10/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.